[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________      FILED
                                                                      U.S. COURT OF APPEALS
                                     No. 05-12115                       ELEVENTH CIRCUIT
                                                                            MAY 1, 2006
                               ________________________
                                                                         THOMAS K. KAHN
                                                                              CLERK
                          D. C. Docket No. 02-00019-CV-JTC-3

CHRISTY WASHINGTON,
BRANDI SALAZAR, et al.,
                                                                      Plaintiffs-Appellants,

                                             versus

RONNIE WILLIAMS, in his individual
capacity and in his official capacity as
Chief of Police of the City of Newnan,
COLLEEN HAYES, in her individual
capacity and in her capacity as the
Director of Human Resources for the
City of Newnan, et al.,
                                                                      Defendants-Appellees.
                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                         (May 1, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and ALBRITTON*, District
Judge.

____________
*Honorable William H. Albritton, III, United States District Judge for the Middle District of
Alabama, sitting by designation.
PER CURIAM:

      After oral argument and careful review of the relevant parts of the record, we

conclude that the judgment of the district court is due to be affirmed. We note that

appellants have all settled with Chief Williams, thus leaving at issue on appeal only

the appellants’ hostile environment claim against the City, and plaintiff

Washington’s Georgia RICO claim against Hayes. With respect to the former, the

district court concluded that neither the City Manager, Bolin, nor Hayes, the

Human Resources Director, was a policymaker, and that the only policymaker was

the City Council itself. That finding is not challenged on appeal. With respect to

the City Council, we conclude that there is simply no evidence that any member of

City Council was aware of a hostile environment, and that the district court

properly entered summary judgment in favor of the City.

      We also conclude the district court properly granted summary judgment in

favor of Hayes with respect to plaintiff Washington’s Georgia RICO claim. In this

regard, we note that plaintiff Washington abandoned in the district court her

conspiracy claim against Hayes and Chief Williams, and pursues this RICO claim

only against Hayes. The district court concluded that plaintiff Washington had

failed to adduce evidence to create a genuine issue of fact with respect to the

“direct injury” requirement of the Georgia law. Our review of the record persuades

                                          2
us that the district court was correct.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          3